Case 0:19-cv-60871-AHS Document 8 Entered on FLSD Docket 05/30/2019 Page 1 of 13



                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  FT. LAUDERDALE DIVISION

  CAROLYN DYKES, INDIVIDUALLY                    :
  AND ON BEHALF OF ALL OTHERS                    :
  SIMILARLY SITUATED,                            :   Case No. 0:19-CV-60871- WPD
                                                 :
         Plaintiffs,                             :
                                                 :
  v.                                             :
                                                 :
  VALENTINE & KEBARTAS, LLC,                     :
                                                 :
         Defendant.                              :
                                                 /

       DEFENDANT VALENTINE & KEBARTAS, LLC’S ANSWER TO PLAINTIFF’S
                       CLASS ACTION COMPLAINT

         Now comes Defendant Valentine & Kebartas, LLC (“V&K”), by and through counsel,

  and for its Answer to Plaintiff Carolyn Dykes’ (“Plaintiff”) Class Action Complaint for

  Violations of the Fair Debt Collection Practices Act (“Complaint”), states as follows:

                                          I. Introduction

         1.      V&K admits that Plaintiff’s Complaint attempts to state a class action claim

  against it under the Fair Debt Collection Practices Act (“FDCPA”) and that, under certain

  circumstances, it may fall under the definition of “debt collector” as that term is defined in the

  FDCPA. Further answering, V&K denies the remaining allegations set forth in Paragraph 1 of

  Plaintiff’s Complaint.

                                          II. Jurisdiction

         2.      Paragraph 2 of Plaintiff’s Complaint sets forth legal conclusions to which no

  response is required. To the extent a response is required, V&K admits that this Court has

  jurisdiction over claims arising under federal law.        Further answering, V&K is without




                                                                                    303793939v1 1020486
Case 0:19-cv-60871-AHS Document 8 Entered on FLSD Docket 05/30/2019 Page 2 of 13
                                                                      Case No. 0:19-CV-60871 WPD


  knowledge or information sufficient to form a belief as to the truth of the remaining allegations

  set forth in Paragraph 2 of Plaintiff’s Complaint, and therefore denies the same.

          3.     Paragraph 3 of Plaintiff’s Complaint sets forth legal conclusions to which no

  response is required. To the extent a response is required, V&K is without knowledge or

  information sufficient to form a belief as to the truth of the allegations set forth in Paragraph 3 of

  Plaintiff’s Complaint, and therefore denies the same.

                                               III. Parties

          4.     V&K is without knowledge or information sufficient to form a belief as to the

  truth of the allegations set forth in Paragraph 4 of Plaintiff’s Complaint, and therefore denies the

  same.

          5.     V&K admits that it is a limited liability company organized under the laws of the

  Commonwealth of Massachusetts and that, under certain circumstances, it may fall under the

  definition of “debt collector” as that term is defined in the FDCPA. Further answering, V&K is

  without knowledge or information sufficient to form a belief as to the truth of the remaining

  allegations set forth in Paragraph 5 of Plaintiff’s Complaint, and therefore denies the same.

                                        IV. Factual Allegations

          6.     Paragraph 6 of Plaintiff’s Complaint sets forth a legal conclusion to which no

  response is required. To the extent a response is required, V&K is without knowledge or

  information sufficient to form a belief as to the truth of the allegations set forth in Paragraph 6 of

  Plaintiff’s Complaint, and therefore denies the same.

          7.     V&K is without knowledge or information sufficient to form a belief as to the

  truth of the allegations set forth in Paragraph 7 of Plaintiff’s Complaint, and therefore denies the

  same.



                                                    2
                                                                                       303793939v1 1020486
Case 0:19-cv-60871-AHS Document 8 Entered on FLSD Docket 05/30/2019 Page 3 of 13
                                                                      Case No. 0:19-CV-60871 WPD


         8.      Paragraph 8 of Plaintiff’s Complaint sets forth a legal conclusion to which no

  response is required. To the extent a response is required, V&K is without knowledge or

  information sufficient to form a belief as to the truth of the allegations set forth in Paragraph 8 of

  Plaintiff’s Complaint, and therefore denies the same.

         9.      V&K admits that an account in Plaintiff’s name was placed with it for collection.

  Further answering, V&K denies the remaining allegations set forth in Paragraph 9 of Plaintiff’s

  Complaint.

         10.     V&K states that the document attached to Plaintiff’s Complaint as Exhibit A

  speaks for itself, but denies the allegations set forth in Paragraph 10 of Plaintiff’s Complaint to

  the extent they allege or imply wrongdoing by V&K or that there are any viable claims or class

  claims against V&K. Further answering, V&K is without knowledge or information sufficient to

  form a belief as to the truth of the remaining allegations set forth in Paragraph 10 of Plaintiff’s

  Complaint, and therefore denies the same.

         11.     V&K states that the document attached to Plaintiff’s Complaint as Exhibit A

  speaks for itself and admits that it was the first letter sent by V&K on the account in Plaintiff’s

  name that was placed with it for collection. Further answering, V&K is without knowledge or

  information sufficient to form a belief as to the truth of the remaining allegations set forth in

  Paragraph 11 of Plaintiff’s Complaint, and therefore denies the same.

         12.     V&K states that the document attached to Plaintiff’s Complaint as Exhibit A

  speaks for itself. Further answering, V&K is without knowledge or information sufficient to

  form a belief as to the truth of the remaining allegations set forth in Paragraph 12 of Plaintiff’s

  Complaint, and therefore denies the same.




                                                    3
                                                                                       303793939v1 1020486
Case 0:19-cv-60871-AHS Document 8 Entered on FLSD Docket 05/30/2019 Page 4 of 13
                                                                    Case No. 0:19-CV-60871 WPD


         13.     V&K denies the allegations set forth in Paragraph 13 of Plaintiff’s Complaint to

  the extent they allege or imply that there are any viable claims or class claims against V&K.

  Further answering, V&K is without knowledge or information sufficient to form a belief as to the

  truth of the remaining allegations set forth in Paragraph 13 of Plaintiff’s Complaint, and

  therefore denies the same.

         14.     V&K states that the document attached to Plaintiff’s Complaint as Exhibit A

  speaks for itself, but denies the allegations set forth in Paragraph 14 of Plaintiff’s Complaint to

  the extent they allege or imply wrongdoing by V&K or that there are any viable claims or class

  claims against V&K. Further answering, V&K denies the remaining allegations set forth in

  Paragraph 14 of Plaintiff’s Complaint.

         15.     V&K states that the document attached to Plaintiff’s Complaint as Exhibit A

  speaks for itself, but denies the allegations set forth in Paragraph 15 of Plaintiff’s Complaint to

  the extent they allege or imply wrongdoing by V&K or that there are any viable claims or class

  claims against V&K. Further answering, V&K denies the remaining allegations set forth in

  Paragraph 15 of Plaintiff’s Complaint.

         16.     V&K states that the document attached to Plaintiff’s Complaint as Exhibit A

  speaks for itself, but denies the allegations set forth in Paragraph 16 of Plaintiff’s Complaint to

  the extent they allege or imply wrongdoing by V&K or that there are any viable claims or class

  claims against V&K. Further answering, V&K denies the remaining allegations set forth in

  Paragraph 16 of Plaintiff’s Complaint.

         17.     V&K denies the allegations set forth in Paragraph 17 of Plaintiff’s Complaint.

  V&K further denies the allegations set forth in Paragraph 17 of Plaintiff’s Complaint to the

  extent they allege or imply that there are any viable claims or class claims against V&K.



                                                  4
                                                                                     303793939v1 1020486
Case 0:19-cv-60871-AHS Document 8 Entered on FLSD Docket 05/30/2019 Page 5 of 13
                                                                    Case No. 0:19-CV-60871 WPD


         18.     V&K states that the document attached to Plaintiff’s Complaint as Exhibit A

  speaks for itself, but denies the allegations set forth in Paragraph 18 of Plaintiff’s Complaint to

  the extent they allege or imply wrongdoing by V&K or that there are any viable claims or class

  claims against V&K. Further answering, V&K denies the remaining allegations set forth in

  Paragraph 18 of Plaintiff’s Complaint.

         19.     V&K denies the allegations set forth in Paragraph 19 of Plaintiff’s Complaint to

  the extent they allege or imply wrongdoing by V&K. Further answering, V&K is without

  knowledge or information sufficient to form a belief as to the truth of the remaining allegations

  set forth in Paragraph 19 of Plaintiff’s Complaint, and therefore denies the same.

         20.     V&K is without knowledge or information sufficient to form a belief as to the

  truth of the allegations set forth in Paragraph 20 of Plaintiff’s Complaint, and therefore denies

  the same.

         21.     V&K is without knowledge or information sufficient to form a belief as to the

  truth of the allegations set forth in Paragraph 21 of Plaintiff’s Complaint, and therefore denies

  the same.

         22.     V&K states that the document attached to Plaintiff’s Complaint as Exhibit A

  speaks for itself, but denies the remaining allegations set forth in Paragraph 22 of Plaintiff’s

  Complaint. V&K further denies the allegations set forth in Paragraph 22 of Plaintiff’s Complaint

  to the extent they allege or imply that there are any viable claims or class claims against V&K.

         23.     V&K denies the allegations set forth in Paragraph 23 of Plaintiff’s Complaint to

  the extent they allege or imply wrongdoing by V&K or that there are any viable claims or class

  claims against V&K. Further answering, V&K is without knowledge or information sufficient to




                                                  5
                                                                                       303793939v1 1020486
Case 0:19-cv-60871-AHS Document 8 Entered on FLSD Docket 05/30/2019 Page 6 of 13
                                                                    Case No. 0:19-CV-60871 WPD


  form a belief as to the truth of the remaining allegations set forth in Paragraph 23 of Plaintiff’s

  Complaint, and therefore denies the same.

         24.     V&K admits that the document attached to Plaintiff’s Complaint as Exhibit A

  speaks for itself.   Further answering, V&K denies the remaining allegations set forth in

  Paragraph 24 of Plaintiff’s Complaint.

         25.     V&K is without knowledge or information sufficient to form a belief as to the

  truth of the allegations set forth in Paragraph 25 of Plaintiff’s Complaint, and therefore denies

  the same.

         26.     V&K is without knowledge or information sufficient to form a belief as to the

  truth of the allegations set forth in Paragraph 26 of Plaintiff’s Complaint, and therefore denies

  the same.

         27.     Paragraph 27 of Plaintiff’s Complaint sets forth legal conclusions to which no

  response is required. To the extent a response is required, V&K denies the allegations set forth

  in Paragraph 27 of Plaintiff’s Complaint to the extent they allege or imply wrongdoing by V&K.

  Further answering, V&K is without knowledge or information sufficient to form a belief as to the

  truth of the remaining allegations set forth in Paragraph 27 of Plaintiff’s Complaint, and

  therefore denies the same.

         28.     V&K states that the document attached to Plaintiff’s Complaint as Exhibit A

  speaks for itself, but denies the allegations set forth in Paragraph 28 of Plaintiff’s Complaint to

  the extent they allege or imply wrongdoing by V&K or that there are any viable claims or class

  claims against V&K. Further answering, V&K is without knowledge or information sufficient to

  form a belief as to the truth of the remaining allegations set forth in Paragraph 28 of Plaintiff’s

  Complaint, and therefore denies the same.



                                                  6
                                                                                     303793939v1 1020486
Case 0:19-cv-60871-AHS Document 8 Entered on FLSD Docket 05/30/2019 Page 7 of 13
                                                                    Case No. 0:19-CV-60871 WPD


         29.     V&K denies the allegations set forth in Paragraph 29 of Plaintiff’s Complaint.

  V&K further denies the allegations set forth in Paragraph 29 of Plaintiff’s Complaint to the

  extent they allege or imply that there are any viable claims or class claims against V&K.

         30.     V&K denies the allegations set forth in Paragraph 30 of Plaintiff’s Complaint.

  V&K further denies the allegations set forth in Paragraph 30 of Plaintiff’s Complaint to the

  extent they allege or imply that there are any viable claims or class claims against V&K.

         31.     V&K denies the allegations set forth in Paragraph 31 of Plaintiff’s Complaint.

  V&K further denies the allegations set forth in Paragraph 31 of Plaintiff’s Complaint to the

  extent they allege or imply that there are any viable claims or class claims against V&K.

         32.     V&K denies the allegations set forth in Paragraph 32 of Plaintiff’s Complaint to

  the extent they allege or imply wrongdoing by V&K or that there are any viable claims or class

  claims against V&K. Further answering, V&K is without knowledge or information sufficient to

  form a belief as to the truth of the remaining allegations set forth in Paragraph 32 of Plaintiff’s

  Complaint, and therefore denies the same.

                                        V. Class Allegations

         33.     All allegations incorporated by reference in Paragraph 33 of Plaintiff’s Complaint

  are admitted and denied in the same manner and to the same extent as said allegations are

  otherwise admitted and denied herein.

         34.     Paragraph 34 of Plaintiff’s Complaint sets forth allegations to which no response

  is required. To the extent a response is required, V&K denies the allegations set forth in

  Paragraph 34 of Plaintiff’s Complaint to the extent they allege or imply wrongdoing by V&K or

  that there are any viable claims or class claims against V&K. Further answering, V&K is




                                                  7
                                                                                     303793939v1 1020486
Case 0:19-cv-60871-AHS Document 8 Entered on FLSD Docket 05/30/2019 Page 8 of 13
                                                                    Case No. 0:19-CV-60871 WPD


  without knowledge or information sufficient to form a belief as to the truth of the remaining

  allegations set forth in Paragraph 34 of Plaintiff’s Complaint, and therefore denies the same.

         35.     V&K denies the allegations set forth in Paragraph 35 of Plaintiff’s Complaint.

         36.     V&K denies the allegations set forth in Paragraph 36 of Plaintiff’s Complaint.

         37.     V&K denies the allegations set forth in Paragraph 37 of Plaintiff’s Complaint.

         38.     V&K denies the allegations set forth in Paragraph 38 of Plaintiff’s Complaint to

  the extent they allege or imply wrongdoing by V&K or that there are any viable claims or class

  claims against V&K. Further answering, V&K is without knowledge or information sufficient to

  form a belief as to the truth of the remaining allegations set forth in Paragraph 38 of Plaintiff’s

  Complaint, and therefore denies the same.

         39.     V&K denies the allegations set forth in Paragraph 39 of Plaintiff’s Complaint.

         40.     V&K denies the allegations set forth in Paragraph 40 of Plaintiff’s Complaint.

         41.     V&K denies the allegations set forth in Paragraph 41 of Plaintiff’s Complaint.

                                      VI. Claims for Relief
                                      First Cause of Action
                         Claims for Violations of 15 U.S.C. § 1692, et seq.

         42.     All allegations incorporated by reference in Paragraph 42 of Plaintiff’s Complaint

  are admitted and denied in the same manner and to the same extent as said allegations are

  otherwise admitted and denied herein.

         43.     V&K is without knowledge or information sufficient to form a belief as to the

  truth of the allegations set forth in Paragraph 43 of Plaintiff’s Complaint, and therefore denies

  the same.

         44.     Paragraph 44 of Plaintiff’s Complaint sets forth legal conclusions to which no

  response is required. To the extent a response is required, V&K is without knowledge or



                                                   8
                                                                                     303793939v1 1020486
Case 0:19-cv-60871-AHS Document 8 Entered on FLSD Docket 05/30/2019 Page 9 of 13
                                                                     Case No. 0:19-CV-60871 WPD


  information sufficient to form a belief as to the truth of the allegations set forth in Paragraph 44

  of Plaintiff’s Complaint, and therefore denies the same.

         45.     Paragraph 45 of Plaintiff’s Complaint sets forth legal conclusions to which no

  response is required. To the extent a response is required, V&K is without knowledge or

  information sufficient to form a belief as to the truth of the allegations set forth in Paragraph 45

  of Plaintiff’s Complaint, and therefore denies the same.

         46.     Paragraph 46 of Plaintiff’s Complaint sets forth legal conclusions to which no

  response is required. To the extent a response is required, V&K is without knowledge or

  information sufficient to form a belief as to the truth of the allegations set forth in Paragraph 46

  of Plaintiff’s Complaint, and therefore denies the same.

         47.     Paragraph 47 of Plaintiff’s Complaint sets forth legal conclusions to which no

  response is required. To the extent a response is required, V&K is without knowledge or

  information sufficient to form a belief as to the truth of the allegations set forth in Paragraph 47

  of Plaintiff’s Complaint, and therefore denies the same.

         48.     V&K denies the allegations set forth in Paragraph 48 of Plaintiff’s Complaint.

         49.     V&K denies the allegations set forth in Paragraph 49 of Plaintiff’s Complaint.

         50.     V&K denies the allegations set forth in Paragraph 50 of Plaintiff’s Complaint and

  all subparts thereof. V&K further denies the allegations set forth in Paragraph 50 of Plaintiff’s

  Complaint and all subparts thereof to the extent they allege or imply that there are any viable

  claims or class claims against V&K.

         51.     V&K denies the allegations set forth in Paragraph 51 of Plaintiff’s Complaint and

  all subparts thereof.




                                                   9
                                                                                      303793939v1 1020486
Case 0:19-cv-60871-AHS Document 8 Entered on FLSD Docket 05/30/2019 Page 10 of 13
                                                                       Case No. 0:19-CV-60871 WPD


          52.       V&K denies the allegations set forth in Paragraph 52 of Plaintiff’s Complaint.

  V&K further denies the allegations set forth in Paragraph 52 of Plaintiff’s Complaint to the

  extent they allege or imply that there are any viable claims or class claims against V&K.

          53.       V&K denies the allegations set forth in Paragraph 53 of Plaintiff’s Complaint.

  V&K further denies the allegations set forth in Paragraph 53 of Plaintiff’s Complaint to the

  extent they allege or imply that there are any viable claims or class claims against V&K.

                                          Demand for Jury Trial

          54.       V&K denies the allegations set forth in Paragraph 54 of Plaintiff’s Complaint to

  the extent they allege or imply wrongdoing by V&K or that there are any viable claims or class

  claims against V&K. Further answering, V&K is without knowledge or information sufficient to

  form a belief as to the truth of the remaining allegations set forth in Paragraph 54 of Plaintiff’s

  Complaint, and therefore denies the same.

          55.       V&K further denies all other allegations set forth in Plaintiff’s Complaint that are

  not otherwise specifically admitted or denied herein.

                                      AFFIRMATIVE DEFENSES

          1.        V&K affirmatively alleges, in the alternative, that Plaintiff may have failed to

  state a claim upon which relief can be granted.

          2.        V&K affirmatively alleges, in the alternative, that Plaintiff may lack standing.

          3.        V&K affirmatively alleges, in the alternative, that Plaintiff’s claim may be subject

  to arbitration.

          4.        V&K affirmatively alleges, in the alternative, that the claim alleged in Plaintiff’s

  Complaint may be barred by the doctrines of waiver, estoppel, laches, and/or unclean hands.




                                                     10
                                                                                        303793939v1 1020486
Case 0:19-cv-60871-AHS Document 8 Entered on FLSD Docket 05/30/2019 Page 11 of 13
                                                                       Case No. 0:19-CV-60871 WPD


         5.      V&K affirmatively alleges, in the alternative, that any violation of law by V&K,

  which is specifically denied, was not intentional and resulted from a bona fide error

  notwithstanding the maintenance of procedures reasonably adapted to avoid any such error.

         6.      V&K affirmatively alleges, in the alternative, that V&K did not make any false or

  misleading representations to Plaintiff or anyone else.

         7.      V&K affirmatively alleges, in the alternative, that Plaintiff did not rely on any

  alleged false or misleading representations.

         8.      V&K affirmatively alleges, in the alternative, that any alleged false or misleading

  representations, which are specifically denied, were not material.

         9.      V&K affirmatively alleges, in the alternative, that if it performed any wrongful

  acts, which is specifically denied, such acts were not performed knowingly, purposely, with

  malicious purpose, in bad faith, intentionally, recklessly, willfully, or wantonly.

         10.     V&K affirmatively alleges, in the alternative, that Plaintiff has suffered no

  compensable damages as a result of any actions taken by V&K.

         11.     V&K affirmatively alleges, in the alternative, that Plaintiff may have failed to

  mitigate her damages, if any.

         12.     V&K affirmatively alleges, in the alternative, that if Plaintiff was injured or

  damaged, such injury or damage was caused by the actions of Plaintiff or third-parties over

  whom V&K has no control, right to control, responsibility, or reason to anticipate.

         13.     V&K respectfully reserves the right to assert any additional affirmative defenses

  that may be revealed during the course of these proceedings.




                                                   11
                                                                                        303793939v1 1020486
Case 0:19-cv-60871-AHS Document 8 Entered on FLSD Docket 05/30/2019 Page 12 of 13
                                                                  Case No. 0:19-CV-60871 WPD


         WHEREFORE, V&K respectfully requests that this Honorable Court dismiss Plaintiff’s

  Complaint at Plaintiff’s cost, and that V&K be awarded its reasonable attorneys’ fees and costs

  as provided for under applicable law.

                                                 HINSHAW & CULBERTSON LLP

                                                 s/ Barbara Fernandez
                                                 Barbara Fernandez
                                                 Florida Bar No. 0493767
                                                 bfernandez@hinshawlaw.com
                                                 dconnolly@hinshawlaw.com
                                                 Peter A. Hernandez
                                                 Florida Bar.: 64309
                                                 pahernandez@hinshawlaw.com
                                                 mislacalleiro@hinshawlaw.com
                                                 2525 Ponce de Leon Blvd.
                                                 4th Floor
                                                 Coral Gables, FL 33134
                                                 Telephone: 305-358-7747
                                                 Facsimile: 305-577-1063
                                                 ATTORNEYS FOR DEFENDANTS
                                                 VALENTINE & KEBARTAS, LLC, and
                                                 LVNV FUNDING, LLC




                                                12
                                                                                 303793939v1 1020486
Case 0:19-cv-60871-AHS Document 8 Entered on FLSD Docket 05/30/2019 Page 13 of 13
                                                                   Case No. 0:19-CV-60871 WPD


                                 CERTIFICATE OF SERVICE

         I hereby certify that on May 30, 2019, I electronically filed the foregoing with the Clerk

  of the Court by using the CM/ECF system which will send a notice of electronic filing to the

  following:

  Veronica Robinson, Esq.                             Thomas Breeden, Esq.
  Law Offices of E.F. Robinson                        10326 Lomond Drive
  7101 W. Commercial Boulevard                        Manassas, VA 20109
  Suite 4A                                            Email; trb@tbreedenlaw.com
  Ft. Lauderdale, FL 33319                            (Pro Hac Vice to be filed)
  Email: vrobinson@erobinsonlaw.com                   Attorneys for Plaintiff
  Attorneys for Plaintiff

   Brian Bromberg
  26 Broadway - 21st Floor
  New York, NY 10004
  Tel: 212-248-7906
  Fax: 212-248-7908
  Email: brian@bromberglawoffice.com
  Attorneys for Plaintiff
  (Pro Hac Vice to be filed)


                                                  HINSHAW & CULBERTSON LLP

                                                  s/ Barbara Fernandez
                                                  Barbara Fernandez
                                                  Florida Bar No. 0493767
                                                  bfernandez@hinshawlaw.com
                                                  dconnolly@hinshawlaw.com
                                                  Peter A. Hernandez
                                                  Florida Bar.: 64309
                                                  pahernandez@hinshawlaw.com
                                                  mislacalleiro@hinshawlaw.com
                                                  2525 Ponce de Leon Blvd.
                                                  4th Floor
                                                  Coral Gables, FL 33134
                                                  Telephone: 305-358-7747
                                                  Facsimile: 305-577-1063
                                                  ATTORNEYS FOR DEFENDANTS
                                                  VALENTINE & KEBARTAS, LLC, and
                                                  LVNV FUNDING, LLC



                                                 13
                                                                                   303793939v1 1020486
